



EXHIBIT 10.26

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.


«Letter_Date»


CONFIDENTIAL TO: «First_Name» «Last_Name»


The Compensation Committee of the Board of Directors granted you Performance
Units under the Steelcase Inc. Incentive Compensation Plan (the "Plan"), subject
to the terms and execution of this Award Agreement. Each Performance Unit
provides for the issuance of one (1) share of Class A common stock (a "Share")
in accordance with the terms and conditions of this Award Agreement.
This Award Agreement provides additional information regarding your Award and
your rights under the Plan. A copy of the Plan has already been provided to you.
If there is any inconsistency between this Award Agreement and the Plan, the
Plan controls. Capitalized terms used in this Award Agreement are defined in the
Plan, unless defined herein. For purposes of this Award Agreement, "Employer"
shall mean the Company or any Affiliate that employs you on the applicable date
(to the extent that you are not directly employed by the Company).
Overview of Your Award
1.
Type of Award: Performance Units as authorized under Article 9 of the Plan.

2.
Target Number of Performance Units under this Award (the "Target Award"):
«#__of_Performance_Units»

3.
Award Date: «Award_Date»

4.
Performance Measures: Return on invested capital ("ROIC") during the three-year
Performance Period, as outlined in Article 12 of the Plan. For purposes of this
Award, ROIC shall be expressed as a three-year average calculation.

5.
Performance Period: The Performance Period for this Award begins on the first
day of the Company's <<Beginning Fiscal Year>> f iscal year and ends on the last
day of the Company's <<Ending Fiscal Year>> fiscal year.

6.
Number of Performance Units Earned: Except as may be provided in paragraph 7
below, after completion of the Performance Period, the total number of
Performance Units will be earned and vested based entirely on the three-year
average ROIC (as determined in paragraph 6.A.) as of the last day of the
Performance Period. For purposes of this Award, ROIC shall be expressed as
follows:

Three-Year Average ROIC


=
(
(


NOPAT (Yr1)
Average Invested Capital (Yr1)


)
+
(
NOPAT (Yr2)
Average Invested Capital (Yr2)
)
+
(
NOPAT (Yr3)
Average Invested Capital (Yr3)
)
)
÷ 3



Return on invested capital (ROIC) is a profit measure that is calculated by
taking the Company's net operating profit after tax (NOPAT), divided by average
invested capital.  NOPAT represents net income plus after tax interest expense,
adjusted for after tax income related to average liquidity (cash, short-term
investments and company-owned life insurance policies) in excess of $200 million
and the deferral of a portion of restructuring or other charges to the extent
approved by the Committee.  Average invested capital represents the average
shareholders' equity and average long-term debt, adjusted for average liquidity
in excess of $200 million and the impact of recent acquisitions or other
adjustments to the extent approved by the Committee. 
A.
The number of Performance Units earned based upon three-year average ROIC shall
be based upon the following chart. Interpolation shall be used in the event the
Company's percentile rank does not fall directly on one of the ranks listed in
the table below and in no event will the payout as a percent of target exceed
200%.




__________
Initial



--------------------------------------------------------------------------------

«First_Name» «Last_Name»
«Letter_Date»
Page 2



ROIC
Earned Performance Unit as a Percent of Target Award
16.00% and above
200%
14.75%
175%
13.50%
150%
12.25%
125%
11.00%
100%
9.75%
75%
8.50%
50%
7.25%
25%
Less than 6.00%
0%

B.
Total Performance Units Earned and Vesting

Earned Performance Units will vest on the last day of the Company's <<Ending
Fiscal Year>> fiscal year and be paid in Shares as soon as administratively
practicable following the close of the applicable Performance Period, but in no
event more than 60 days following the last day of the Performance Period.
Notwithstanding any provision under this Award Agreement and in accordance with
the terms of the Plan, your maximum aggregate payout (determined as of the last
day of the Performance Period) will be equal to 200% of the Target Award.
7.
Dividend-Equivalents on Earned Performance Units: Dividends declared, if any,
during the Performance Period with respect to the Shares underlying your earned
Performance Units under paragraph 6.B will be paid as dividend-equivalents as
soon as practicable following the close of the Performance Period, but in no
event more than 60 days following the last day of the Performance Period, either
in cash or in stock, as determined by the Board of Directors. Cash equivalents
will be valued as of the date(s) on which the dividend(s) were declared during
the Performance Period. Stock dividends will be valued at the Fair Market Value
measured at the close of the Performance Period and will be governed by Article
17 of the Plan. Any of the foregoing payments made are dividend-equivalents and
are not actual dividends (see paragraph 12). You only become a shareholder upon
the transfer of earned Shares into your name.

8.
Death, Disability or Retirement during the Performance Period:

A.
If you die or become Disabled while an Employee after six months from the Award
Date during the Performance Period, the Target Award will be deemed earned and
the corresponding number of Shares vested according to the following schedule.

•
If death or Disability occurs after six months from the Award Date through the
last day of the Company's <<Beginning Fiscal Year>> fiscal year, one-third of
your Target Award will immediately be earned and the corresponding Shares
vested.

•
If death or Disability occurs during the Company's <<Second Fiscal Year>> fiscal
year, two-thirds of your Target Award will immediately be earned and the
corresponding Shares vested.

•
If death or Disability occurs during the Company's <<Ending Fiscal Year>> fiscal
year, all of your Target Award will immediately be earned and the corresponding
Shares vested.



The Shares will be paid as soon as administratively practicable, but in no event
later than 60 days following the date the Target Award is earned and
corresponding Shares vest. Any remaining unearned Performance Units will be
forfeited.


A "Disability" or "become Disabled" means that, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, you are unable to engage in any substantial gainful activity or are
receiving income replacement benefits under an accident and health plan covering
employees of the Company and its Affiliates for a period of not less than three
months.
B.
In the event you become Retirement Eligible during the Performance Period, you
will be treated as continuing in employment for purposes of earning and vesting
in your Target Award and will be paid




__________
Initial



--------------------------------------------------------------------------------

«First_Name» «Last_Name»
«Letter_Date»
Page 3



in accordance with paragraph 6 of this Award Agreement. "Retirement Eligible"
means your age plus years of continuous service with the Company and its
Affiliates total 80 or more and "Retirement" means your employment is terminated
following becoming Retirement Eligible.
9.
Forfeiture of Awards:

A.
All unearned Performance Units will be forfeited upon a termination of your
employment during the Performance Period for any reason other than death,
Disability or Retirement.

For the avoidance of doubt, if you separate from employment for any reason,
other than for cause, and you are Retirement Eligible, then the terms of your
Performance Units will be governed by paragraph 8B.
B.
If you engage in any Competition with the Company (as defined in the Plan and
determined by the Administrative Committee in its discretion) you will
immediately and permanently forfeit the right to receive payment from this
Award, including any vested portion of the Award. You must return to the Company
any gain resulting from this Award at any time within the twelve-month period
preceding the date you engaged in Competition with the Company.

10.
Change in Control: Notwithstanding Article 16.1 of the Plan, upon a Change in
Control after six months after the Award Date, the Target Award shall be deemed
earned and a pro rata number of Shares of the Target Award shall be vested and
paid based upon the number of months from the Award Date through the effective
date of the Change in Control (rounding up to the next whole month) divided by
36. Except as provided below, such Shares shall be paid within thirty (30) days
following the effective date of the Change in Control. Any remaining unearned
Performance Units shall be forfeited.

Notwithstanding anything to the contrary, if the Change in Control event does
not constitute a change in ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company under
Section 409A of the Code, and if the Company determines your Award constitutes
deferred compensation subject to Section 409A of the Code, then the Company will
issue you the Shares underlying the portion of your Award that became vested in
accordance with the preceding paragraph as soon as practicable following the
last day of the Performance Period (and not upon the Change in Control), but in
no event more than 60 days following the last day of the Performance Period.

11.
Transfer: Performance Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

12.
Voting Rights and Dividends: You will not have voting rights with respect to
your Performance Units and, other than as set forth in paragraph 7 of this Award
Agreement, you will not be entitled to receive any dividends declared with
respect to your Performance Units. You will obtain voting rights and be entitled
to receive any dividends once earned Shares are transferred to you.

13.
Tax Withholding: Regardless of any action the Company or your Employer takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on account
or other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Units, including the grant of
Performance Units, the vesting of Performance Units, the subsequent sale of any
Shares acquired at vesting and the receipt of any dividends or Dividend
Equivalents; and (b) do not commit to structure the terms of the grant or any
aspect of the Performance Units to reduce or eliminate your liability for
Tax-Related Items.

Prior to any taxable event arising as a result of these Performance Units, you
(or your beneficiary) shall pay or make adequate arrangements satisfactory to
the Company and/or your Employer to satisfy the withholding obligations for all
Tax-Related Items of the Company and/or your Employer. In this regard, you
authorize the Company and/or your Employer to withhold all applicable
Tax-Related Items legally payable by you from any amounts payable to you by the
Company or your Employer, including your regular wages/salary, other amounts
payable to you by the Company or your Employer, and amounts payable to you from
the proceeds from the sale of Shares. Alternatively, or in addition, if
permissible under local law, the Company may sell or arrange for the sale of a
sufficient whole number of Shares that




__________
Initial



--------------------------------------------------------------------------------

«First_Name» «Last_Name»
«Letter_Date»
Page 4



would otherwise be issuable to you upon vesting and/or conversion of the
Performance Units to meet the withholding obligation. Finally, the Company
shall, if permitted under local law and authorized by the Committee, satisfy the
withholding obligation for the Tax-Related Items by having the Company withhold
a sufficient number of whole Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum withholding amount required under
applicable tax law.
You shall pay to the Company and/or your Employer any amount of Tax-Related
Items that the Company and/or your Employer may be required to withhold as a
result of your participation in the Plan or your acquisition of Shares that
cannot be satisfied by the means previously described. All other Tax-Related
Items related to the Performance Units and any Shares delivered in satisfaction
thereof are your sole responsibility. The Company may refuse to honor the
vesting and refuse to deliver the Shares if you fail to comply with your
obligations in connection with the withholding of the Tax-Related Items as
described in this section.
By accepting this grant of Performance Units, you expressly consent to the
methods of withholding Tax-Related Items by the Company and/or your Employer as
set forth hereunder, including the withholding of Shares and the withholding
from your wages/salary or other amounts payable to you. All other Tax-Related
Items related to the Performance Units and any Shares delivered in satisfaction
thereof are your sole responsibility.
14.
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, as it determines in its sole discretion, all of which will be binding
upon you.

15.
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award. Notwithstanding anything to the contrary contained in the Plan or in this
Award Agreement, to the extent that the Company determines that the Performance
Units are subject to Section 409A of the Code and fail to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Performance Units in order to cause
the Performance Units to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

16.
Code Section 409A: The intent of the parties is that payments and benefits under
this Award Agreement comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted and be administered to be in compliance therewith. Any
payments described in this Award Agreement or the Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.

17.
No Guarantee of Employment: Nothing in this Award Agreement or the Plan is
intended to constitute or create a contract of employment with the Company, any
of its Affiliates or your Employer. Moreover, neither this Award Agreement nor
the Plan shall confer upon you any right to continuation of employment with the
Company or your Employer, nor shall this Award Agreement or Plan interfere in
any way with the Company's right or your Employer's right to terminate your
employment at any time. Furthermore, neither the Award Agreement nor the Plan is
part of your employment contract with the Company or your Employer, if any. The
Plan and any awards granted thereunder are managed at the discretion of the
Company and/or the Committee. The terms and conditions of future awards, if any,
will be determined by the Company and/or the Committee if and when such new
awards are to be made.

18.
Commercial Relationship: To the extent you are not directly employed by the
Company, you expressly recognize that your participation in the Plan and the
Company’s grant of the Performance Units does not create an employment
relationship between you and the Company. You have been granted the Performance
Units as a consequence of the commercial relationship between the Company and
your Employer, and your Employer is your sole employer. Based on the foregoing,
(a) you expressly recognize the Plan and the benefits you may derive from
participation in the Plan do not establish any rights between you and your
Employer, (b) the Plan and the benefits you may derive from participation in the
Plan are not part of the employment conditions and/or benefits provided by your
Employer, and (c) any modifications




__________
Initial



--------------------------------------------------------------------------------

«First_Name» «Last_Name»
«Letter_Date»
Page 5



or amendments of the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of your employment with your Employer.
19.
Acknowledgment of Nature of Plan and Performance Units: In accepting the
Performance Units, you acknowledge that:

a.
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan and this Award Agreement;

b.
The grant of Performance Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Performance Units, or
benefits in lieu of Performance Units even if Performance Units have been
awarded repeatedly in the past;

c.
All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

d.
The terms and conditions of future awards, if any, will be determined by the
Company and will be reviewed and communicated to you if and when new grants are
to be made;

e.
Your participation in the Plan is voluntary;

f.
The value of the Performance Units is an extraordinary item of compensation that
is outside the scope of your employment contract, if any;

g.
Performance Units are not part of normal or expected compensation or
wages/salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services to the Company, its Affiliates or your Employer;

h.
The future value of the underlying Shares is unknown and cannot be predicted
with certainty;

i.
If you receive Shares, the value of such Shares acquired may increase or
decrease in value; and

j.
In consideration of the grant of the Performance Unit, no claim or entitlement
to compensation or damages shall arise from termination of the Performance Unit
or diminution in value of the Performance Unit or Shares acquired under the
Performance Unit resulting from termination of your service with the Company and
its Affiliates (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and its Affiliates from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by agreeing to
this Award Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.

20.
Consent To Transfer Personal Data: The Company and your Employer hereby notify
you of the following in relation to your personal data and the collection,
processing, storage and transfer of such data in relation to the grant of the
Performance Units and your participation in the Plan pursuant to applicable
personal data protection laws. The collection, processing, storage and transfer
of your personal data is necessary for the Company’s administration of the Plan
and your participation in the Plan, and your denial and/or objection to the
collection, processing, storage and transfer of personal data may affect your
ability to participate in the Plan. As such, you voluntarily acknowledge,
consent and agree (where required under applicable law) to the collection, use,
processing, storage and transfer of personal data as described herein.

The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number, national or social insurance number, or
other employee identification number, salary, nationality, job title, any Shares
or directorships held in the Company, details of all Performance Units or any
other entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor for the purpose of managing and administering the Plan
(“Data”). The Data may be provided (or may have been provided initially) by you



__________
Initial



--------------------------------------------------------------------------------

«First_Name» «Last_Name»
«Letter_Date»
Page 6



and then transferred from your Employer to the Company or collected, where
lawful, from third parties, and the Company and your Employer will process the
Data for the exclusive purpose of implementing, administering and managing your
participation in the Plan. The data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. The Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan.
The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company and your Employer may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States or elsewhere throughout the world and have all committed
towards the Company to handle any Data held in relation to the Plan according
either to the safe-harbor principles or European Union data protection
recommendations. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on your behalf to a broker or other third party with whom you may elect
to deposit any Shares acquired pursuant to the Plan.
You may, at any time, exercise your rights provided under applicable /personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the Plan and your
participation in the Plan. You may seek to exercise these rights by contacting
the Company's human resources department or the local HR manager of your
Employer.
21.
Electronic Delivery: The Company may, in its sole discretion, decide to deliver
any documents related to the Performance Units and participation in the Plan (or
future Performance Units that may be granted under the Plan) by electronic
means, or request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, agree to participate in the Plan through an on-line or electronic
system established and maintained by Company or another third party designated
by Company.

22.
Private Offering: The grant of the Performance Units is not intended to be a
public offering of securities in your country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law).

23.
Addendum: Notwithstanding any provisions of this Award Agreement to the
contrary, the Performance Units shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) set forth in an addendum to this Agreement (an “Addendum”). Further,
if you transfer your residence and/or employment to another country reflected in
an Addendum to this Award Agreement at the time of transfer, the special terms
and conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the
Performance Units and the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate your transfer).
In all circumstances, any applicable Addendum shall constitute part of this
Award Agreement.

24.
Additional Terms and Conditions: The Company reserves the right to impose other
requirements on the Performance Units, any Shares acquired pursuant to the
Performance Units and your participation in the Plan to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the operation
and administration of the Performance Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.




__________
Initial



--------------------------------------------------------------------------------

«First_Name» «Last_Name»
«Letter_Date»
Page 7



25.
Severability: The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

26.
Governing Law: The Agreement shall be governed by, and construed in accordance
with, the laws of the State of Michigan without regard to any choice of law
rules thereof which might apply the laws of any other jurisdiction.

27.
Entire Agreement: This Award Agreement, the Plan, the country-specific Addendum
(if applicable) and the rules and procedures adopted by the Committee contain
all of the provisions applicable to the Performance Units and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to you. The various provisions of this Award Agreement,
the Plan, and the Rules and procedures adopted by the Committee are severable,
and if any provision thereof is held to be unenforceable by any court of
competent jurisdiction, then such unenforceability shall not affect the
enforceability of the remaining provisions thereof.




__________
Initial



--------------------------------------------------------------------------------

«First_Name» «Last_Name»
«Letter_Date»
Page 8





If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Compensation,
at (616) 246-9532.


Sincerely,




<<Company Representative>>
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation. Your signed representation must be returned by
<<Return Date>> to:
Steelcase Inc.
Attn: Nancy Kocsis
Compensation Department (GH-3C)
PO Box 1967
Grand Rapids, MI 49508
616-247-2615


Agreement to Participate and to Personal Data Processing
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement and that I agree with the processing and transfer of Personal
Data as specified in this Award Agreement.






Signature: _____________________________________________    Date:
___________________________
<<Name>>
<<SAP PerNr>>
 



__________
Initial

